Citation Nr: 1401543	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, for accrued benefits purposes.

2.  Entitlement to service connection for prostate cancer, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1965 to September 1968.  The Veteran died in June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota (ROIC).  That decision denied death benefits on the basis that the appellant and Veteran were divorced at the time of his death, thus she could not be recognized as the surviving spouse of the Veteran.  

A February 2012 administrative decision of the ROIC determined that the appellant does meet the requirements for common law marriage with the Veteran for VA purposes and payment of pension benefits.

The appeal is currently under jurisdiction of the Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for several reasons.  First, certain individuals may be entitled to accrued benefits under certain conditions. 

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings, based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  

A requirement for a claim for accrued benefits is that the claim must be filed within the year after a veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2013).  In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998).

An alternative to a claim for accrued benefits is provided under 38 U.S.C.A. § 5121A (West 2002).  If a veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, then a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  

Substitution differs from a traditional "accrued benefits" claim in that substitution allows that additional evidence and argument may be added to the claim file following the death of the veteran.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

A February 2009 rating decision denied service connection for type II diabetes mellitus and denied service connection for prostate cancer.  These claims were still pending when the Veteran died in June 2009.  In May 2010 the appellant filed a VA Form 21-534, titled "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  At the same time she submitted a statement, stating specifically that she was claiming entitlement to accrued benefits.  

The appellant's May 2010 filing of a VA Form 21-534, specifically claiming accrued benefits, can be considered a request for substitution-as opposed to an accrued benefits claim.  See Fast Letter 10-30 (Aug. 10, 2010).  As such, the record remains open after the date of death for the submission of additional evidence by the claimant and for appropriate and/or necessary development of such evidence by VA.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); Fast Letter 10-30.  

There is no indication that the RO has addressed whether the appellant's May 2010 filing should be construed as a claim for substitution as to the Veteran's claims pending at the time of his death.  Thus, given the potential impact of such determination, this matter must be resolved in connection with the two service connection claims pending at the time of the Veteran's death.  

Furthermore, the RO has not adjudicated the appellant's claim for benefits  associated with the claims for service connection for type II diabetes mellitus and for prostate cancer pending at the time of the Veteran's death.  

The RO has only adjudicated claims for burial benefits, and for Dependency and Indemnity Compensation (DIC), based on the adjudicated issue of entitlement to service connection for the cause of the Veteran's death.  

In September 2009 the appellant applied for burial benefits.  A January 2010 letter from the ROIC addressed the appellant's claim for service-connected burial benefits.  In a March 2010 rating decision the RO denied service connection for the cause of the Veteran's death; the appellant was notified of that decision in an April 2010 letter that notified her of the denial of service-connected burial benefits.

In another April 2010 letter the ROIC notified the appellant that she may also be entitled to the following: Dependency and Indemnity Compensation (DIC); Death Pension; and Accrued Benefits.  

In May 2010 the appellant filed the VA Form 21-534 and a statement specifically claiming accrued benefits.  An eligible survivor may submit a substitution request by filing a VA Form 21-534, receipt of which will be accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30.

A September 2010 "Vetsnet Compensation and Pension Award" and cover letter shows that the appellant was disallowed benefits on the basis that she was not the Veteran's spouse, because she and the Veteran were divorced and that a requisite relationship could not be established.  However, later a February 2012 administrative decision of the ROIC determined that the appellant does meet the requirements for common law marriage with the Veteran for VA purposes and payment of pension benefits.

The ROIC's September 2010 decision did not address the merits of the pending claims of entitlement to service connection for type II diabetes mellitus, for accrued benefits purposes (or on a substitution basis); or entitlement to service connection for prostate cancer, for accrued benefits purposes (or on a substitution basis).  

Due process requires a remand so that the RO can adjudicate these issues associated with the appellant's claim for accrued benefits.  The outcome of these two claims may impact the claim for service connection for the cause of the Veteran's death.  The death certificate listed metastatic lung cancer as the immediate cause of death, and listed adenocarcinoma of the prostate as a condition leading to the cause of death.  The certificate listed diabetes mellitus type 2 as a significant condition contributing to death but not resulting in the underlying cause.

Thus the two service connection issues are so inextricably intertwined with the claim for service connection for the cause of the Veteran's death, that a final Board decision on the issue of entitlement to service connection for the cause of the Veteran's death cannot be rendered unless considered in light of the determinations of the other two issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the appellant meets the criteria under 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013), for her substitution in the place of the Veteran, for purposes of processing to completion the claims for service connection for type II diabetes mellitus and for prostate cancer, which were pending at the time of the Veteran's death.  See Fast Letter 10-30.

2.  If the appellant is determined to be so substituted for the Veteran, perform all necessary further development, to include obtaining any indicated opinions as to the service connection of type II diabetes mellitus and prostate cancer.

3.  Thereafter, adjudicate the claims for service connection for type II diabetes mellitus, and for prostate cancer, on the basis determined above-accrued benefits or substitution.  Then readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.

4.  If any benefit sought is denied, provide the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


